Citation Nr: 1643070	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to November 2, 2015, and in excess of 20 percent since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to May 2005 and on active duty for training from May to September 1984.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and Huntington, West Virginia.  The RO in Huntington, West Virginia currently has jurisdiction over the claims.

In December 2014, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing is of record.

In September 2015, the Board remanded the issue of entitlement to service connection for a sinus disability, to include headaches and nosebleeds.  Thereafter, a November 2015 VA medical opinion found that the Veteran's "symptoms of his headaches and mild nasal dryness associated with nasal mucosa slight bleeding with blowing nose . . . are related to the chronic rhinitis."  A November 2015 rating decision thereafter granted service connection for allergic rhinitis, claimed as a sinus disability, which is a full grant of the benefit sought.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In a September 2016 Informal Hearing presentation the Veteran's representative disagreed with the November 2015 rating decision, arguing that a separate, compensable evaluation should have been awarded for headaches.  To the extent that the Veteran believes that the noncompensable award of service connection for his rhinitis disability should be higher, to include a separate rating for headaches, he is advised to file a Notice of Disagreement on a VA Form 21-0958 within one year of the determination. 

In a November 2015 rating decision, the RO granted a separate compensable rating for radiculopathy of the right lower extremity as secondary to the Veteran's service-connected low back disability.  The RO assigned staged ratings of 10 percent effective June 1, 2005 and 20 percent effective November 2, 2015.  The Veteran did not file any document with VA expressing disagreement with the November 2015 decision.  However, the radiculopathy is a manifestation of the Veteran's service-connected back disability.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 471a, Note (1)( 2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his low back disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating  for radiculopathy in the November 2015 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the rating action on appeal.  Thus, the issues before the Board include the initial rating for radiculopathy.


FINDINGS OF FACT

1.  The Veteran's low back disability is not shown at any time to have been manifested by thoracolumbar spine forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease.

2.  Prior to November 2, 2015, no more than mild right lower extremity radiculopathy has been shown, and, since that date, no more than moderate right lower extremity radiculopathy has been shown; there are no other separately ratable neurological manifestations shown at any time during the appeal.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Codes 5237-5243 (2015).

2.  A rating in excess of 10 percent prior to November 2, 2015, and in excess of 20 percent since that date, for right lower extremity radiculopathy, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a; Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's service-connected low back disability has been rated under Diagnostic Code 5242 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Alternately, the back can be rated under Code 5243 for intervertebral disc syndrome.  Diagnostic Code 5243, instructs that IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6). 

The General Formula applies to Codes 5235 through 5243, unless the disability rated under Code 5243 is rated based on incapacitating episodes, and provides for the following ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a noncompensable rating is warranted when the following criteria are not met.  A 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for inquiry of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5243 provides a second avenue for rating IVDS, based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Note (6).   Under the Formula for Rating IVDS set forth in DC 5243, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  See also 38 C.F.R. § 4.71a, Note (1) (defining an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  

At VA examinations, the Veteran has stated he developed back pain in service and was treated with TENS unit, heat, traction and muscle relaxants.  While on active service in 1987, the Veteran was involved in a motor vehicle accident.  He received outpatient care at the time and was later able to pass his physical fitness tests.  However, his back conditions have continued since leaving service.  He experiences pain in the same location with an increase in severity over time.  He states he had radicular symptoms on the right side in service which has also progressed.

The earliest VA examination for the Veteran's spine was conducted in June 2006.  The Veteran reported numbness from the knee down while running.  The examiner noted that there was tenderness to palpation over L2-5 with pain going into the right buttock.  There was spasm in the right lumbar paraspinal muscles.  Normal spinal curvatures were maintained, posture and gait were normal.  Limbs were symmetrical.

Range of motion testing showed that flexion was limited to 75 degrees.  Extension was limited to 25 degrees.  Left lateral flexion was limited to 20 degrees.  Right lateral flexion was limited to 25 degrees.  Left and right rotations were limited to 25 degrees.  X-rays showed interspace narrowing, endplate osteophytes, and facet hypertrophy at the L3-4, L4-5, and L5-S1 levels.  Motor function was 5/5 except flexion of the right ankle was 4/5.  Normal sensation to light touch, pain, and vibration was noted, as were normal reflexes.

The Veteran underwent another VA examination in May 2008.  It was noted that there was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  It was noted that there was decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported radiating pain going down his right leg that was described as a burning sensation.  

The Veteran reported flare-ups every 2 to 3 weeks that last 1 to 2 days.  He reported no limitation walking.  The Veteran was reported to have normal posture and his gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  The examiner reported there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  There was no muscle spasm, localized tenderness or guarding severe enough to cause abnormal gait or abnormal spinal contour.

Muscle strength, reflex, and sensory testing showed normal results.  Range of motion testing showed all normal results.  There was no objective evidence of pain on range of motion and there were no additional limitations after three repetitions.  Imagining testing showed mild degenerative changes to the lumbar spine with no impact on range of motion.  

The Veteran underwent a VA peripheral nerves examination in November 2008.  The Veteran reported that he had occasional numbness and pain on the right lower extremity.  He also described pain over the buttocks.  The examiner noted no functional motor impairments of the right lower extremity.  Muscle strength was noted to be normal.  Reflex testing also showed normal results.  However, the sensory function report noted decreased light touch and decreased, yet present, monofilament sensitivity to lateral right lower extremity.  The examiner indicated that there "was normal insertional activity and no abnormal spontaneous activity.  The motor unit potentials were of normal amplitude and duration and with normal recruitment."  The impression was that the "study is normal.  There is no electrophysiologic evidence to support right lumbosacral radiculopathy."  The examiner concluded that a right lower extremity radiculopathy or neuropathy "does not exist" based on physical examination, electrophysiologic and MRI data.

The Veteran underwent another VA spine examination in July 2009.  Examination found that there was mild lumbar spondylosis with disc disease L3/4 through L5/S1.  The Veteran described experiencing constant moderate pain in his low back.  A history of numbness and paresthesias and leg or foot weakness was noted.  He described the pain as a "dull ache" with an occasional "sharp pain."  He said he has flare-ups every 2 to 3 weeks that last 1 to 2 days.  He said he can walk more than a quarter of a mile but not more than one mile.  He can work out at a gym but must avoid certain activities that would aggravate his back.

The Veteran was noted to have a gait that favored his right side; however, he did not have gibbus, kyphosis, list, scoliosis, reverse lordosis, or ankylosis.  Muscle and sensory testing showed normal results.

Range of motion testing showed that flexion was limited to 70 degrees, extension to 20 degrees, left lateral flexion and left lateral rotation to 25 degrees, right lateral flexion to 10 degrees and right lateral rotation to 20 degrees.  There were no additional limitations of range of motion after three repetitions.  

The most recent VA examination was conducted in November 2015.  The Veteran explained that he experiences flare-ups one to two times a week with exacerbation of radicular symptoms caused by staying in one position for too long.  The Veteran has to get up and stretch approximately every hour to avoid flares-ups.  He states walking is helpful to reduce his back pain.  He reported radicular symptoms in service which have progressed.

Upon testing, the Veteran's range of motion was all normal.  Upon repetitive use testing there was no additional loss of function of range of motion.  The examiner noted that pain was experienced but did not limit the Veteran's range of motion.  There was also evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Specifically, there was "mildly tender to palpation right paraspinal muscle area into [the] right buttock."

The examiner reported being unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups because such was not observed.  The Veteran does have muscle spasm of the low back, but it does not result in an abnormal gait or abnormal spinal contour.  He does not have guarding of the low back.

Muscle strength testing all showed normal results and there is no muscle atrophy.  Reflex and sensory testing also showed normal results.  The straight leg test was positive on the right side.  There is no ankylosis of the spine.  The Veteran does not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  He does not have IVDS of the thoracolumbar spine.  The examiner noted that the Veteran occasionally uses a TENS unit.  The examiner opined that the Veteran is able to work; however, he gets up frequently to stretch.

It was noted at the November 2015 VA examination that the Veteran has radiculopathy.  In the right lower extremity he has moderate intermittent pain and moderate paresthesias.  He does not have numbness or constant pain in the right lower extremity.  The examiner opined that the severity level or the radiculopathy on the right side is moderate.

There are extensive VA treatment records.  However, the records primarily address treatment for conditions other than the back.  Back pain is often times mentioned as an ongoing problem or condition, but there is no range of motion testing or other testing methods useful for rating the Veteran.  However, in a September 2013 mental health outpatient note, the Veteran reported having full range of motion in all four of his limbs.  The same was also noted in a December 2010 emergency room visit.  The Veteran had reported to the emergency room with chest pains.

10 Percent of the Low Back

A 10 percent rating has been assigned by the RO.  Consequently, the focus is on those schedular criteria that would provide for a rating in excess of 10 percent.  
On several occasions, including at the most recent VA examination, the Veteran has not demonstrated any limitation in his range of motion.  However, on some occasions, including at the July 2009 VA examination, the Veteran's low back disability has shown some limitation of motion.  The Veteran has never demonstrated limitation of flexion less than 60 degrees.  In fact, the lowest recorded has been 70 degrees, to include after three repetitions.  Similarly, the combined range of motion has never been shown to be less than 120 degrees.  Nor have any of the medical records shown muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Only at the June 2009 examination was the Veteran noted to have a gait wherein he favored the right side.  However, the examiner also found that the Veteran did not have scoliosis, reversed lordosis, or abnormal kyphosis.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  The Board acknowledges that pain was reported at each of the examinations.  However, the Board notes that while limitation of motion due to pain is a factor for consideration, pain without associated functional impairment does not constitute additional limitation of motion under DeLuca.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no evidence to suggest that the Veteran's functional loss is equivalent to flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less.  Significantly, there was no additional limitation of motion with repetitive use testing at any of the examinations,.

Additionally, as there is no evidence of incapacitating episodes, rating on that basis is not for consideration.  The 2015 examiner found that the Veteran did not have IVDS of the thoracolumbar spine.

The evidence also does not show that there were any further separately ratable neurologic abnormalities.   The only neurologic abnormality noted is right lower extremity radiculopathy, which is discussed below.  In this regard, at each of the VA examinations, there was no evidence of a sensory deficit on the left lower extremity.

Accordingly, as the criteria for the 10 percent rating currently assigned encompasses the greatest degree of low back disability, an increase is not warranted.

Radiculopathy

The Veteran has been awarded a 10 percent rating until November 1, 2015 and a 20 percent rating thereafter for his radiculopathy of the right lower extremity.

With respect to whether a rating in excess of 10 percent is warranted at any time prior to November 2, 2015, the preponderance of the evidence is against a finding that the Veteran's right lower extremity neurological manifestations are more than mild.  While the Veteran complained of radicular pain over the buttocks and down the right leg at the earlier VA examinations, none of the earlier examiner's noted a moderate level of radiculopathy.  In fact, the Veteran generally described his left leg symptoms as intermittent.  For example, only occurring while running.  For example, at the VA peripheral nerves examination in November 2008, while the Veteran reported that he had numbness and pain on the right lower extremity, the examiner noted no functional motor impairments of the right lower extremity.  In addition, muscle strength was noted to be normal, and reflex testing showed normal results.  The evidence does not show or suggest a disability picture more nearly approximating moderate radiculopathy prior to November 2, 2015.  For these reasons, the Board finds that a rating in excess of 10 percent prior to November 2, 2015 for the right lower extremity is not warranted.

With respect to whether a rating in excess of 20 percent is warranted at any time since November 2, 2015, the preponderance of the evidence is against a finding that the Veteran's right lower extremity neurological manifestations are more than moderate.  The regulations dictate that the maximum rating for wholly sensory manifestations, like the Veteran's, is the moderate, 20 percent, rating.  At the November 2015 VA examination, the examiner found no more than moderate radiculopathy of the sciatic nerve in the right lower extremity.  These findings do not more nearly approximate the next higher, severe, rating for incomplete paralysis of the sciatic nerve of the right lower extremity.  The evidence does not show or suggest a disability picture more nearly approximating severe incomplete paralysis or complete paralysis of the right lower extremity.  For these reasons, the Board finds that a rating in excess of 20 percent since November 2, 2015 for the right lower extremity is not warranted.

The Board recognizes the Veteran's assertions that he is entitled to an increased rating for his service-connected low back and radiculopathy, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability as neurological disability evaluation can include the use of EMG and nerve conduction studies, as noted above.  See Jandreau, 492 F. 3d at 1377.  

He has repeatedly testified and provided written statements that he experiences pain, numbness, stiffness, and must engage in decreased activities due to his back conditions.  Also, he has submitted buddy statements describing the Veteran as experiencing stiffness and back pain.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as pain and stiffness.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's back and radiculopathy have been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  Further, the neurological examiner also considered EMG and nerve conduction testing.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether referral for extraschedular consideration is indicated.  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected low back disability or radiculopathy.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by the service-connected low back or radiculopathy are exceptional.  While the Veteran has indicated that his back condition impacts some physical activities and his ability to move his joints, such impairment is contemplated by the schedular criteria.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not show or suggest that the Veteran's low back condition, including radiculopathy, impacts on his ability to work.  Notably, the Veteran does not contend that his low back condition, including radiculopathy, prevents him from working or that he is currently unemployed due to this disability.  In fact, the Veteran is a full-time employee of VA.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy prior to November 2, 2015, and in excess of 20 percent since that date, is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


